               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROLANDO CAMUNAS,                     :    CIVIL ACTION
                                     :    NO. 21-1005
          Plaintiff,                 :
                                     :
     v.                              :
                                     :
NATIONAL REPUBLICAN SENATORIAL       :
COMMITTEE,                           :
                                     :
          Defendant.                 :

                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                              May 26, 2021


I.   INTRODUCTION

     In the instant action, Plaintiff Rolando Camunas alleges

the National Republican Senatorial Committee (“NRSC”) violated

subsections 227(b) and 227(c) of the Telephone Consumer

Protection Act (“TCPA”) by sending him unsolicited text

messages. Presently before the Court is the NRSC’s motion to

dismiss the Amended Complaint for lack of subject matter

jurisdiction, see Fed. R. Civ. P. 12(b)(1), and failure to state

a claim, see Fed. R. Civ. P. 12(b)(6).

     Because Camunas adequately pleads that he has standing to

bring the instant action, the Court will deny the motion to

dismiss for lack of subject matter jurisdiction. However,

because the Amended Complaint does not plausibly allege that the

NRSC, rather than another person or entity, sent the text
messages at issue or that the NRSC used an automatic telephone

dialing system to do so, the Court will grant the motion to

dismiss the Amended Complaint pursuant to Rule 12(b)(6). Because

it is not clear that amendment would be futile, the Court will

afford Camunas an opportunity to file a second amended

complaint.

II.   BACKGROUND 1

      Camunas is a Philadelphia resident whose cell phone number

has been on the federal Do Not Call Registry since June 2015.

The NRSC is a political organization that raises money for

Republican senatorial candidates. Although Camunas never

consented for the NRSC to call or text him, he received at least

six text messages from the NRSC in 2020, which he describes as

“generic and obviously pre-written.” Am. Compl. ¶ 21, ECF No.

14. The NRSC’s website states that its opt-in messaging program

communicates using “recurring autodialed marketing messages.”

Am. Compl. ¶ 22.

      Camunas alleges the NRSC violated subsections 227(b) and

227(c) of the TCPA, which “proscribes abusive telemarketing

practices.” Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1167

(2021). “Congress passed the TCPA to address ‘the proliferation

of intrusive, nuisance calls’ to consumers and businesses from


1     At the motion to dismiss stage, the Court accepts all well-pled factual
allegations as true. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007).

                                      2
telemarketers.” Id. (quoting note following 47 U.S.C. § 227).

Subsection 227(b) of the Act prohibits making certain calls

“using any automatic telephone dialing system” without “the

prior express consent of the called party.” See 47 U.S.C. §

227(b)(1)(A). Subsection 227(c) creates a private right of

action for “[a] person who has received more than one telephone

call within any 12-month period by or on behalf of the same

entity in violation of the regulations prescribed” under the

subsection, which govern the Do Not Call Registry. See id. §

227(c)(5).

     Camunas filed the instant action in March 2021. The NRSC

moved to dismiss the Complaint for lack of standing and failure

to state a claim. In lieu of opposing the NRSC’s motion,

Camunas filed an Amended Complaint. The NRSC now moves to

dismiss the Amended Complaint.

III. LEGAL STANDARD

     A.   12(b)(1)

     “[A] court must grant a motion to dismiss if it lacks

subject-matter jurisdiction to hear a claim.” In re Schering

Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235,

243 (3d Cir. 2012) (citing Fed. R. Civ. P. 12(b)(1)).

Constitutional standing “is properly tested under Rule 12(b)(1)”

and “may be challenged facially or factually.” Thorne v. Pep

Boys Manny Moe & Jack Inc., 980 F.3d 879, 885 (3d Cir. 2020). “A

                                 3
facial challenge argues that the plaintiff’s factual allegations

cannot meet the elements of standing.” Id. (citing Schering

Plough, 678 F.3d at 243). In reviewing a facial challenge, the

Court takes the plaintiff’s factual allegations as true and

views them in her favor. Id.

     B.   12(b)(6)

     A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When reviewing such a motion, the Court is “required

to accept as true all allegations in the complaint and all

reasonable inferences that can be drawn from [the allegations]

after construing them in the light most favorable to the non-

movant.” Conard v. Pa. State Police, 902 F.3d 178, 182 (3d Cir.

2018) (alteration in original) (quoting Jordan v. Fox,

Rothschild, O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir.

1994)).

     However, “the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To

survive a motion to dismiss for failure to state a claim, a

complaint must “contain sufficient factual matter, accepted as

                                4
true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570).

IV.   DISCUSSION

      A.   12(b)(1)

      The NRSC first argues the Court must dismiss the Amended

Complaint because Camunas fails to properly plead an injury-in-

fact. This challenge is facial, rather than factual, in nature.

      “The familiar elements of Article III standing require a

plaintiff to have ‘(1) suffered an injury in fact, (2) that is

fairly traceable to the challenged conduct of the defendant, and

(3) that is likely to be redressed by a favorable judicial

decision.’” Thorne, 980 F.3d at 885 (quoting Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016)). “Injury in fact is the

‘“foremost” of standing’s three elements’ . . . .” Id. (quoting

Spokeo, 136 S. Ct. at 1547). “To plead an injury in fact, the

party invoking federal jurisdiction must establish three sub-

elements: first, the invasion of a legally protected interest;

second, that the injury is both ‘concrete and particularized’;

and third, that the injury is ‘actual or imminent, not

conjectural or hypothetical.’” Id. (quoting Spokeo, 136 S. Ct.

at 1548) (citing Mielo v. Steak ‘n Shake Ops., Inc., 897 F.3d

467, 479 n.11 (3d Cir. 2018)).

      In support of its argument that Camunas lacks standing, the

NRSC points to the Eleventh Circuit’s decision in Salcedo v.

                                 5
Hanna, 936 F.3d 1162, 1169 (11th Cir. 2019), which held that

receipt of a single text message did not constitute an injury

for purposes of the TCPA. However, several other circuits have

held that the receipt of unwanted text messages can suffice to

demonstrate an injury-in-fact. See Gadelhak v. AT&T Servs.,

Inc., 950 F.3d 458, 463 (7th Cir. 2020) (Barrett, J.)

(“[U]nwanted text messages can constitute a concrete injury-in-

fact for Article III purposes.”), cert. denied, No. 20-209, 2021

WL 1521010 (U.S. Apr. 19, 2021); Melito v. Experian Mktg. Sols.,

Inc., 923 F.3d 85, 88 (2d Cir. 2019) (holding that the

plaintiffs’ “receipt of the unsolicited text messages, sans any

other injury, is sufficient to demonstrate injury-in-fact”); Van

Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th

Cir. 2017) (finding two unwanted text messages constituted a

concrete injury under the TCPA).

     The NRSC also points to a 2017 decision from the District

of New Jersey dismissing a TCPA suit for lack of standing. See

Zemel v. CSC Holdings LLC, No. 16-4064-DEA, 2017 WL 1503995, at

*1 (D.N.J. Apr. 26, 2017) (Zemel I). The plaintiff in Zemel I,

who brought a putative class action, alleged he had received a

total of three unsolicited text messages. Id. The court

concluded the plaintiff lacked standing because the text

messages did not constitute an alleged injury-in-fact for

purposes of Article III standing. Id. at *5.

                                   6
     The NRSC’s citation to Zemel I is misleading. The case was

decided shortly before the Third Circuit’s decision in Susinno

v. Work Out World Inc., 862 F.3d 346, 348 (3d Cir. 2017), which

held that a recipient of a single robocall may have standing to

sue under the TCPA. The Third Circuit reasoned that the alleged

injury was sufficiently concrete because Congress squarely

identified the injury in the TCPA and because the harm was

closely related to traditional claims for intrusion upon

seclusion. Id. at 351. Therefore, by alleging receipt of a

single unsolicited robocall, the plaintiff “alleged a concrete,

albeit intangible, harm” under Supreme Court and Third Circuit

precedent. Id. at 352.

     After the Third Circuit issued its decision in Susinno, the

plaintiff in Zemel I filed a new action. See Zemel v. CSC

Holdings LLC, No. 18-2340-DEA, 2018 WL 6242484, at *1 (D.N.J.

Nov. 29, 2018) (Zemel II). In its opinion ruling on a motion to

dismiss the second action pursuant to Rule 12(b)(6), the court

noted that it had dismissed the complaint in the first action

for lack of standing and then stated, “[h]owever, a subsequent

Third Circuit opinion held an allegation of a single call

automatically satisfies Article III standing in a TCPA case.”

Id. (citing Susinno, 862 F.3d at 352). The court then proceeded

to analyze the 12(b)(6) motion without addressing standing,



                                7
presumably because the court assumed Susinno had resolved the

issue. See id. at *2-5.

     The NRSC seeks to distinguish Susinno from the instant

action by arguing that Susinno “involved a phone call and a one-

minute prerecorded voicemail—not a small number of text

messages” and still “required the plaintiff actually assert and

plead an injury—such as nuisance and invasion of privacy.”

Def.’s Mot. Dismiss 7 n.5, ECF No. 15-1 (quotations and

alterations omitted). This argument is unpersuasive. The

plaintiff in Susinno averred that she was injured by the

defendant calling her and leaving a one-minute prerecorded

promotional offer on her voicemail. Susinno, 862 F.3d at 348.

The Third Circuit agreed with the plaintiff “that in asserting

‘nuisance and invasion of privacy’ resulting from a single

prerecorded telephone call, [the plaintiff’s] complaint asserts

‘the very harm that Congress sought to prevent,’ arising from

prototypical conduct proscribed by the TCPA.” Id. at 351.

(quoting First Am. Compl.) (citing Van Patten, 847 F.3d at

1043). The court therefore determined that it “need not address

[the plaintiff’s] additional arguments that her various tangible

injuries provide alternative grounds for standing.” Id. at 352

(emphasis added).

     Here, Camunas similarly alleges he found the NRSC’s

unsolicited communication “annoying, disruptive, frustrating and

                                8
an invasion of his privacy.” Am. Compl. ¶ 24. Camunas’s

allegations are very similar to those in Zelma v. Penn LLC, No.

19-8725, 2020 WL 278763, at *6 (D.N.J. Jan. 17, 2020), in which

the district court determined that a plaintiff who alleged

receiving six unsolicited text messages had standing to pursue a

TCPA claim. Relying on Susinno, the court concluded that

“Plaintiff’s allegations of receiving six unsolicited text

messages from an [automatic telephone dialing system] ‘is the

very injury [the TCPA] is intended to prevent.’” Id. (second

alteration in original) (quoting Susinno, 862 F.3d at 351); see

also Rando v. Edible Arrangements Int’l, LLC, No. 17-701(AMD),

2018 WL 1523858, at *3 (D.N.J. Mar. 28, 2018) (relying on

Susinno to conclude that a plaintiff who alleged receiving

“effectively unsolicited” text messages had standing to pursue a

TCPA claim).

      Here, too, Camunas plausibly alleges he suffered an injury.

He also plausibly alleges that the injury is fairly traceable to

the NRSC’s conduct 2 and that a favorable judicial decision would


2     In its Reply in support of the instant motion, the NRSC also argues
Camunas fails to plausibly allege that his injury is traceable to the NRSC.
See Def.’s Reply Supp. Mot. Dismiss 2 n.3, ECF No. 19-1 (“[W]hile Plaintiff
makes conclusory allegations Defendant sent the texts in question, Plaintiff
has still failed to include any factual content that actually links Defendant
thereto.”). However, “[a]n analysis of standing generally focuses on whether
the plaintiff is the right party to bring particular claims, not on whether
the plaintiff has sued the right party. The latter question goes not
to standing and jurisdiction but to the merits of the claims themselves.”
Davis v. Wells Fargo, 824 F.3d 333, 338 (3d Cir. 2016).



                                      9
redress the alleged injury. Therefore, the Court will deny the

motion to dismiss for lack of subject matter jurisdiction.

      B.    12(b)(6)

            1.    Subsection 227(b)

      Next, the NRSC argues the Amended Complaint fails to state

a claim under subsection 227(b) of the TCPA, which requires a

plaintiff to establish that “(1) the defendant called a cellular

telephone number; (2) using an [automatic telephone dialing

system (“ATDS”)]; (3) without the recipient’s prior express

consent.” Smith v. Vision Solar LLC, No. 20-2185, 2020 WL

5632653, at *3 (E.D. Pa. Sept. 21, 2020) (quoting Zemel II, 2018

WL 6242484, at *3). 3 The NRSC does not dispute that Camunas

plausibly alleges he did not consent to receive the messages at

issue. However, it avers that the Amended Complaint contains

only conclusory allegations that (a) the NRSC sent the messages

in question and (b) that it used an ATDS to do so.

                  a. Whether the NRSC Sent the Messages

      The Amended Complaint states that the NRSC “sent text

messages to [Camunas’s] cell phone for the purpose of soliciting

campaign donations.” Am. Compl. ¶ 20. The pleading identifies

the dates and times on which six such messages were sent. Am.



3     The parties do not dispute that this prohibition applies not only to
phone calls, but also to unsolicited text messages. In Facebook, Inc. v.
Duguid, 141 S. Ct. 1163, 1168 n.2 (2021), the Supreme Court “assume[d] that
it does without considering or resolving that issue.”

                                     10
Compl. ¶ 20. However, it does not quote or otherwise describe

the content of the alleged messages in a way that indicates the

NRSC, rather than another individual or organization, sent the

messages. Nor does Camunas identify the phone number from which

the messages were sent or allege that the messages came from a

number associated with the NRSC.

     The Court agrees with the NRSC that the Amended Complaint

fails to plausibly allege that the NRSC sent the messages at

issue and will therefore grant the motion to dismiss the

subsection 227(b) claim pursuant to Rule 12(b)(6).

               b. Whether the NRSC Used an ATDS

     The TCPA defines an ATDS as a piece of equipment with the

capacity “to store or produce telephone numbers to be called,

using a random or sequential number generator” and “to dial such

numbers.” 47 U.S.C. § 227(a)(1). In Facebook, Inc. v. Duguid,

141 S. Ct. 1163 (2021), the Supreme Court considered whether the

statute’s definition “encompasses equipment that can ‘store’ and

dial telephone numbers, even if the device does not ‘us[e] a

random or sequential number generator.’” Id. at 1167 (alteration

in original) (quoting 47 U.S.C. § 227(a)(1)).

     The plaintiff in Duguid challenged a Facebook security

feature “that sends users ‘login notification’ text messages

when an attempt is made to access their Facebook account from an

unknown device or browser. If necessary, the user can then log

                               11
into Facebook and take action to secure the account.” Id. at

1168. Facebook users “must provide and verify a cell phone

number to which Facebook can send messages” in order to “opt in

to this service.” Id.

     In Duguid, the plaintiff alleged that because this system

had the capacity to store and dial telephone numbers, it was an

ATDS within the meaning of the statute even though the system

did not use a random or sequential number generator. Id. at

1171. The Supreme Court disagreed, concluding that the clause

“using a random or sequential number generator” in the statute

“modifies both ‘store’ and ‘produce.’” Id. at 1173. Therefore,

to qualify as an ATDS, “a device must have the capacity either

to store a telephone number using a random or sequential

generator or to produce a telephone number using a random or

sequential number generator.” Id. at 1167. Because Facebook’s

system did neither, it was not an ATDS. Id. at 1169.

     To satisfy the ATDS element of the subsection 227(b) cause

of action, “courts permit the allegation of an automatic system

to be pled on information or belief, but require additional

factual information, such as the absence of a relationship

between the parties and the random nature of the automation

device.” Zemel II, 2018 WL 6242484, at *3 (quoting Norman v.

Sito Mobile Sols., No. 17-2215, 2017 WL 1330199, at *3 (D.N.J.

Apr. 6, 2017)) (citing In re Jiffy Lube Int’l, Inc., Text Spam

                               12
Litig., 847 F. Supp. 2d 1253, 1260 (S.D. Cal. 2012)). “[A] bare

allegation that defendants used an ATDS is not enough.” Id.

(collecting cases). Instead, “[a] plaintiff must provide ‘at

least some [] detail regarding the content of the messages or

calls, thereby rendering the claim that an ATDS was used more

plausible.’” Id. (second alteration in original) (quoting Aikens

v. Synchrony Fin., No. 15-10058, 2015 WL 5818911, at *3 (E.D.

Mich. July 31, 2015), R. & R. adopted, No. 15-CV-10058, 2015 WL

5818860 (E.D. Mich. Aug. 31, 2015)).

     In cases involving text messages, “courts have considered

the nature of the message, the length of the sending number, the

number of messages, and the relationship between the parties.”

Id. at *4 (quoting Mogadam v. Fast Eviction Serv., No. SACV 14-

01912(RNBx), 2015 WL 1534450, at *3 (C.D. Cal. Mar. 30, 2015)).

With respect to the sending number, several courts have

concluded that a “short code” number supports an inference of

ATDS use. Id. at *3 (collecting cases).

     The Zemel II decision from the District of New Jersey is

instructive on this issue. See id. There, the court concluded

that the plaintiff, who alleged he “began receiving unsolicited

text messages to his wireless phone” from a “short code” phone

number owned by the defendant “despite a lack of consent or

prior relationship” “more than satisfie[d] his burden” of

alleging that the defendant used an ATDS. Id. at *4 (citing In

                               13
re Jiffy Lube, 847 F. Supp. 2d at 1260); see also Davis v. D.R.

Horton Inc., No. 19-1686-MN, 2020 WL 1244848, at *2 (D. Del.

Mar. 16, 2020) (“Here, as in Zemel, plaintiff alleges that she

received impersonal text messages and that they were sent using

a vanity short code. Plaintiff further alleges that, upon and

information and belief, defendant used an ATDS. That is enough

to proceed at this stage of the litigation.”), R. & R. adopted,

No. 19-1686, 2020 WL 6042091 (D. Del. Oct. 13, 2020).

     Here, the Amended Complaint alleges that the messages at

issue were “generic and obviously prewritten” and that the

NRSC’s website describes using “recurring autodialed marketing

messages” in its opt-in messaging program. Am. Compl. ¶¶ 21-22.

The Amended Complaint also states that, “[u]pon information and

belief, Defendant uses dialing technology, which calls phone

numbers from a stored list using a random or sequential number

generator to select those phone numbers.” Am. Compl. ¶ 30.

     The Court concludes that the Amended Complaint does not

plausibly allege that the NRSC used an ATDS to send the messages

at issue. The pleading does not identify the specific content of

the messages, nor does it identify the phone number from which

the messages were sent or indicate whether that number was a

short code. The Amended Complaint also contains no allegations

about whether Camunas had a prior relationship with the NRSC.

Further, the NRSC’s alleged use of “recurring autodialed

                               14
marketing messages” in its opt-in messaging program, see Am.

Compl. ¶ 22, does not necessarily mean that it uses an ATDS to

communicate with parties, like Camunas, who did not consent to

receive communications.

      Although it is true that “before beginning discovery, a

plaintiff will rarely, if ever, know the specific functionality

of a system used by a defendant,” Davis, 2020 WL 1244848, at *2,

Camunas still must allege sufficient facts to “nudge[]” his

claim “across the line from conceivable to plausible,” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Camunas has failed

to do so. 4

              2.   Subsection 227(c)

      Camunas also alleges the NRSC violated subsection 227(c) of

the Act. To state a claim for a violation of this subsection,

plaintiffs “must plead that (1) they receive[d] multiple calls

within twelve months, (2) by or on behalf of the same entity,

(3) on a residential phone registered on the [Do Not Call]




4     The NRSC also avers that “just like the plaintiff in [Duguid],
Plaintiff here alleges the list of phone numbers was already stored on the
equipment and then dialed using an ATDS.” Def.’s Mot. Dismiss 13; see also
Def.’s Reply 6 (arguing that Camunas “has pleaded himself out of a cause of
action under § 227(b) of the TCPA by raising the exact factual scenario the
U.S. Supreme Court recently rejected”).

      However, it is unclear from the face of the Amended Complaint precisely
how Camunas alleges the NRSC’s system functions. See Am. Compl. ¶ 30 (“Upon
information and belief, Defendant uses dialing technology, which calls phone
numbers from a stored list using a random or sequential number generator to
select those phone numbers.”). Therefore, the Court will not reach the NRSC’s
Duguid argument at this time.

                                     15
List.” Smith v. Vision Solar LLC, No. 20-2185, 2020 WL 5632653,

at *3 (E.D. Pa. Sept. 21, 2020) (citing Huber v. Pro Custom

Solar, LLC, No. 19-01090, 2020 WL 2525971, at *2 (M.D. Pa. May

18, 2020)).

      Like Camunas’s subsection 227(b) claim, this claim fails

because the Amended Complaint does not plausibly allege that the

NRSC sent the messages at issue. See supra Section IV.B.1.a.

Absent factual allegations about the content of the messages or

the phone number from which they were sent, Camunas cannot

plausibly allege that the challenged messages were sent “by or

on behalf of” the NRSC. See Smith, 2020 WL 5632653, at *3

(citing Huber, 2020 WL 2525971, at *2). 5


5     During the telephone hearing on the instant motion, the NRSC clarified
that it also seeks to dismiss the subsection 227(c) claim pursuant to Rule
12(b)(6) because it avers that political calls and text messages are exempted
from the Do Not Call Registry.

      The only comment the NRSC makes in its motion to dismiss that could be
construed as advancing this argument occurs in a footnote to its injury-in-
fact discussion. The footnote states: “In his Amended Complaint, Plaintiff,
on multiple occasions, states he placed his number on the Federal Trade
Commission’s (“FTC”) Do Not Call Registry. However, political calls—such as
the calls in question here—are expressly exempt from the Registry.” Def.’s
Mot. Dismiss 4 n.2 (citations omitted). Again in its Reply brief, the NRSC
references the argument only in a footnote, which states in part:
“Notwithstanding Defendant alerting both Plaintiff and the Court that
political calls and texts—such as the alleged texts here—are expressly
exempted from the Registry’s restrictions, Plaintiff continues to assert his
§ 227(c) claim without any discussion surrounding political calls and the
Registry.” Def.’s Reply 3 n.5.

      Camunas argued at the hearing that the NRSC did not sufficiently raise
this argument in its motion to dismiss, depriving him of the opportunity to
respond. The Court agrees and therefore will not reach the issue here.




                                     16
V.   CONCLUSION

     For the foregoing reasons, the Court will deny the NRSC’s

motion to dismiss for lack of subject matter jurisdiction and

will grant the motion to dismiss for failure to state a claim.

Because it is not clear that amendment would be futile, the

Court will afford Camunas an opportunity to file a second

amended complaint. An order consistent with this memorandum will

issue.




                               17
